ARTEMIS ACQUISITION CORP. P.O. Box 2373 Danville, CA 94526 March 7, 2013 Mr. William H. Thompson Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re: Artemis Acquisition Corp. AmendmentNo. 1 to Form 8-K Filed March 1, 2013 File No. 000-54678 Dear Mr. Thompson: We are in receipt of your comment letter dated March 5, 2013.In response to the comment letter, we are filing herewith an Amendment No. 2 to the 8K which addresses the matters raised in paragraphs 1 and 3 of your comment letter, as follows: 1. Language has been added to paragraph (a) of Item 4.01making it clear that the dismissal of GZTY CPA Group, LLC on February 22, 2013 was effective as of December 30, 2012. 2. We hereby confirm to you that there were no reportable events listed in paragraphs (A) through (D) of Item 304(a)(1)(v) of Regulation S-K that occurred within our two most recent fiscal years and any subsequent interim period preceding the dismissal of GZTY CPA Group LLC on February 22, 2013, 3. Paragraph (b) of Item 4.01 has been corrected to refer to Item 304(a)(2)(i) and (ii) of Reg S-K rather than Reg S-B. The registrant hereby acknowledges that: 1. The company is responsible for the adequacy and accuracy of the disclosure in the filing. 2. Staff comments or changes to disclosure in response to staff comments do not foreclose the Commissioin or any person from taking any action with respect to the filing; and 3. The company may not asserts staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerel y yours, /s/ Salvadore J.Julian Salvadore J. Julian, Chief Financial Officer
